Citation Nr: 0528461	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  98-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal arose from a March 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for a bilateral hip disability.  In July 2000, the Board of 
Veterans' Appeals (Board) issued a decision denying service 
connection for a bilateral hip disorder; this decision was 
vacated in August 2000 so that a Travel Board hearing could 
be conducted.  The veteran subsequently testified at a Travel 
Board hearing conducted by the undersigned at the Houston, RO 
in December 2000.  The case was remanded for additional 
development in January 2001.  A development memorandum was 
prepared in August 2002 and another remand was issued in July 
2003.  The case was remanded a final time in August 2004 for 
additional evidentiary development.  

In a May 26, 2005 rating decision, the veteran was granted 
service connection for a right knee disability.  This issue 
is no longer part of the current appeal.



FINDING OF FACT

A bilateral hip disorder was first diagnosed several years 
after service and is not related to the veteran's period of 
service, nor was any arthritis present to a compensable 
degree within one year of his separation.


CONCLUSION OF LAW

A bilateral hip disorder, diagnosed as avascular necrosis, 
was not incurred in or aggravated by service, nor may 
degenerative joint disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant' s 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for a bilateral hip 
disability on September 6, 1996.  The rating action then 
denied service connection in March 1997.  The RO provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA in a 
letter issued in May 2001; another VCAA letter was provided 
in August 2004. These letters also informed the veteran that 
he should submit any information or evidence relevant to his 
claim.  He was also sent Supplemental statements of the case 
(SSOCs) in July 2003 and April 2005, which included 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the S in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least four different occasions (see above).  The Board 
had requested copies of the veteran's VA treatment records, 
which were obtained and associated with the claims folder.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim. Additionally, the 
veteran was afforded a VA examination, which included an 
opinion concerning the relationship between his bilateral hip 
disorder and his period of service.  In addition, the claim 
was readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The record includes preservice records dated from 1960 to 
1969.  These contain no mention of complaints of or treatment 
for a bilateral hip disorder.

The veteran filed his initial claim for benefits in January 
1970, shortly following his discharge from service.  He 
stated that he had a "hip ailment" that had begun in 1965, 
prior to service; he also reported inservice treatment.  The 
service medical records do not support these statements.  
Rather, they contain no reference to any treatment for hip 
complaints.  

The veteran was examined by VA in March 1970.  The objective 
examination noted full range of motion in both hips, with no 
pain on movement.  An X-ray of the left hip was negative.  No 
diagnosis of a hip disorder was made.

Additional outpatient treatment records developed between 
1985 and 1998, showed treatment for multiple unrelated 
disorders.  He was seen for left knee complaints in 1985, 
alcohol abuse in 1986, and a possible myocardial infarction 
in 1990.  In 1993, he complained of pain in the right hip.  

In October 1994, the veteran underwent a total right hip 
replacement due to avascular necrosis.  He reported a history 
of progressive right hip complaints for the previous two 
years.  Following a diagnosis of deep vein thrombophlebitis 
(DVT), he underwent a left total hip replacement for 
avascular necrosis in December 1995.  

In October 1997, the veteran testified at a personal hearing 
at the RO.  He stated that he had first noted a hip problem 
in 1973 to 1974.  He said that both of his hips were replaced 
and that he had degenerative joint disease of the hips.  

The veteran testified before the undersigned in December 
2000.  He stated that he had begun to have right hip pain in 
service.  He further indicated that he had gone on sick call 
while in service, but that he had merely been told that he 
had twisted it.  He did not realize that his left hip was 
bothering him until 1992.  He admitted that no one had ever 
told him that his hip disorder was related to service.  

VA examined the veteran in September 2004.  The examiner 
noted that the veteran had been diagnosed with avascular 
necrosis in the early 1990's.  He had had a right hip 
replacement in October 1994 and a left hip replacement in 
December 1995.  The objective examination noted excellent 
range of motion, with flexion to 110 degrees; internal 
rotation to 30 degrees; external rotation to 45 degrees; and 
abduction to 30 degrees.  X-rays showed excellent press-fit 
prostheses with no evidence of loosening.  The examiner then 
stated 

However, I find the medical records provided for my 
review lacking with regard to establishment of a 
discrete condition involving either the right, or 
left hip during the Service career.  In my opinion, 
his avascular necrosis was most likely related to 
his use of alcohol and resulted in the subsequent 
development of aggressive degenerative changes.  
This brought on necessity of total hip 
replacements, which have been carried out 
subsequently.  As such, I find no evidence to 
suggest that his current difficulties with regard 
to his hips are related to his Service career.



Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral hip 
disorder, to include degenerative joint disease, is not 
warranted.  There is no suggestion in the evidence of record 
that the veteran complained of or was treated for any hip 
disorders in service.  There was no indication in the record 
that his diagnosed avascular necrosis was diagnosed until 
several years after his discharge from service.  
Significantly, the VA examiner in August 2004, after 
reviewing all the evidence of record, opined that there was 
no evidence to suggest that his claimed hip disorder 
developed during service.  Therefore, there is no evidence 
that his currently diagnosed avascular necrosis was present 
in service.  As such, service connection on a direct basis is 
not justified.  In addition, there is no evidence that any 
degenerative joint disease of the hips was present to a 
compensable degree within one year of his separation from 
service.  In fact, a VA examination conducted in March 1970 
was completely negative as to the hips.  There was no 
indication of any diagnosed changes in the hips until the 
early 1990's.  Therefore, service connection on a presumptive 
basis has not been established.  Thus, entitlement to service 
connection has not been demonstrated.

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  As discussed above, the probative medical 
evidence does not link a hip disability to service.  
Grottveit v. Brown, 5 Vet. App. 91 (1993) (lay assertions of 
medical causation will not suffice initially to establish a 
plausible...claim).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a bilateral hip disability, to include 
DJD.




ORDER

Entitlement to service connection for a bilateral hip 
disability, to include DJD, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


